

 S5036 ENR: Secret Service Overtime Pay Extension Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. 5036IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Overtime Pay for Protective Services Act of 2016 to extend the Secret Service overtime pay exception through 2023, and for other purposes.1.Short titleThis Act may be cited as the Secret Service Overtime Pay Extension Act.2.Extension of overtime pay exception through 2023 for protective services(a)In generalSection 2 of the Overtime Pay for Protective Services Act of 2016 (5 U.S.C. 5547 note) is amended—(1)in the section heading, by striking 2020 and inserting 2023;(2)in subsection (a), by striking during 2016, 2017, 2018, 2019, or 2020 and inserting during any of calendar years 2016 through 2023; and(3)in subsection (b)(1)—(A)by inserting for a given calendar year after for premium pay; and(B)by striking during 2016, 2017, 2018, 2019, and 2020 and inserting during each of calendar years 2016 through 2023.(b)Reports(1)DefinitionIn this subsection, the term appropriate committees of Congress means the Committee on Appropriations, the Committee on Homeland Security and Governmental Affairs, and the Committee on the Judiciary of the Senate and the Committee on Appropriations, the Committee on Oversight and Reform, and the Committee on the Judiciary of the House of Representatives.(2)Report on extensionsNot later than January 30 of each of calendar years 2021, 2022, and 2023, the Director of the United States Secret Service shall submit to the appropriate committees of Congress a report on the effects of the amendments made by subsection (a) and the amendments made by section 2(a) of the Secret Service Overtime Pay Extension Act (Public Law 115–383; 132 Stat. 5121), which shall include, with respect to the previous calendar year, the information described under paragraphs (1) through (7) of section 2(c) of the Secret Service Recruitment and Retention Act of 2018 (Public Law 115–160; 132 Stat. 1246).(3)Open recommendationsNot later than 60 days after the date of enactment of this Act, the Director of the United States Secret Service shall submit to the appropriate committees of Congress a report discussing the progress of the United States Secret Service in implementing each recommendation of the Government Accountability Office to the United States Secret Service that has not been designated as closed by the Comptroller General of the United States.(4)Protective Mission PanelNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to the appropriate committees of Congress a report on the extent of the progress made by the United States Secret Service in implementing the recommendations of the United States Secret Service Protective Mission Panel, including in particular those items pertaining to training and personnel enumerated in the Executive Summary to Report from the United States Secret Service Protective Mission Panel to the Secretary of Homeland Security dated December 15, 2014. (c)Repeal of superseded reporting requirementSection 2(b) of the Secret Service Overtime Pay Extension Act (Public Law 115–383; 132 Stat. 5121) is repealed.Speaker of the House of RepresentativesVice President of the United States and President of the Senate